Citation Nr: 1030885	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disorder, to include as secondary to the Veteran's service-
connected lumbar spine disability.  

2.  Entitlement to an increased evaluation in excess of 20 
percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1981.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
continued the 20 percent evaluation for the Veteran's service-
connected lumbar spine disability and denied service connection 
for a bilateral shoulder disorder, to include as secondary to the 
service-connected lumbar spine disability.  

In October 2008, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

The Board notes that additional evidence was forwarded to the RO 
in December 2008 after the Veteran's case was certified on 
appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2009).  The Veteran has 
waived initial RO consideration of the new evidence submitted in 
conjunction with his claim.  38 C.F.R. § 20.1304 (c) (2009).

In February 2009, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) may be reasonably inferred from 
the evidence of record.  A TDIU claim is considered part of an 
increased rating claim when such claim is raised by the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue 
will be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently has a 
bilateral shoulder disorder that is due to any incident or event 
in military service, or that is proximately due to or the result 
of the Veteran's service-connected lumbar spine disability.  

3.  The Veteran's service-connected lumbar spine disability has 
been manifested by complaints of pain and some limitation of 
motion, but not productive of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by the Veteran's active military service, nor is it 
secondary to the service-connected lumbar spine disability.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

2.  The criteria for an evaluation in excess of 20 percent for a 
lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In regards to the Veteran's claim for service connection, the 
Board finds that the VCAA notice requirements have been satisfied 
by the April 2005 letter.  In the April 2005 letter, the Veteran 
was informed of the evidence necessary to substantiate the claim 
for service connection caused by a service-connected disorder.  
The letter informed the Veteran that he must show evidence of the 
claimed physical disorder and a relationship between the claimed 
disorder and the service-connected disorder.

Turning to the Veteran's increased rating claim, the RO sent a 
letter to the Veteran in April 2005 with the VCAA notice 
requirements for his increased rating claim.  In the letter, the 
Veteran was informed that the evidence necessary to substantiate 
the claim for an increased evaluation would be evidence showing 
that his disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he must 
provide medical or lay evidence demonstrating a worsening of his 
disability and the impact on his employment and daily life, which 
can also be substantiated by sending statements from other 
individuals who are able to describe in what manner the 
disability has become worse.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records that 
were not held by a federal agency, such as records from private 
doctors and hospitals.  The letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claims are being denied, any such effective date 
questions are moot.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  Any 
error or deficiency in this regard is harmless, and not 
prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, VA 
outpatient treatment records from January 2005 to July 2008, and 
records from the Federal Bureau of Prisons.  The Veteran was also 
provided with VA examinations in connection with his claims on 
appeal.  The examiners reviewed the Veteran's medical history, 
recorded pertinent examination findings, and provided conclusions 
with supportive rationale.  The Board finds that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
Bilateral Shoulder Disorder

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2009).  

When aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2008).  The amendment sets 
forth language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Veteran asserts that his service-connected lumbar spine 
disability caused his current bilateral shoulder disorder.  

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present: a 
current disability, a service-connected disability, and a medical 
nexus.  See 38 C.F.R. § 3.310(a) (2009).  
In this case, the Veteran has been diagnosed with bilateral 
shoulder impingement syndrome, as reported in the April 2009 VA 
examination report.  In addition, service connection is in effect 
for the Veteran's lumbar spine disability.  Therefore, the first 
two elements are accordingly satisfied.  Nonetheless, the 
criteria for service connection on a secondary basis are not met.  
The competent and probative medical evidence does not show that 
the Veteran's bilateral shoulder disorder is proximately due to 
or the result of his service-connected lumbar spine disability.  

Post service treatment records reflect complaints and treatment 
for a bilateral shoulder disorder.  Beginning in January 2006, 
the Veteran complained of increasing left shoulder pain over the 
last couple of years.  He stated that he does not remember a 
specific injury to his left shoulder, but it just came on 
"insidiously."  A Magnetic Resonance Image (MRI) testing showed 
a supraspinatus rotator cuff tear and subacromial impingement.  
He was injected with Lidocaine, Marcaine, and Kenalog.  The 
Veteran reported receiving some relief from his symptoms with the 
anesthetic injection.  In April 2006, the Veteran reported to his 
local VA outpatient treatment facility with complaints of left 
shoulder pain.  It was noted that he received a steroid injection 
to the left shoulder at a previous visit.  Since that time, his 
left shoulder pain has subsided, but now endures pain in the 
right shoulder.  After physical examination testing, the Veteran 
was diagnosed with right shoulder impingement syndrome.  He 
received an injection of Kenalog, Lidocaine, and Marcaine 
solution and requested to return for follow-up in three months 
for re-evaluation of his bilateral shoulders disorder.  The 
Veteran returned in July 2006 with continuing complaints of right 
shoulder pain.  He received an additional injection in the right 
shoulder and was noted to have immediate relief.  In April 2007, 
VA outpatient treatment notes reflect complaints of right 
shoulder pain.  It was noted that the Veteran had subacromial 
space injections to both shoulders, which relieved the symptoms 
of his left shoulder.  After physical examination and x-ray 
testing, the Veteran was diagnosed with tendonitis.  In May 2007, 
the Veteran underwent a VA kinesiotherapy consultation and 
complained of right shoulder pain.  He reported difficulty 
sleeping due to his right shoulder pain.  

In April 2009, the Veteran was afforded a VA examination to 
determine the etiology of his bilateral shoulder disorder.  He 
complained of having bilateral shoulder pain for approximately 
two to three years and does not recall have any trauma or 
specific injury.  He informed the VA examiner that his right 
shoulder is worse than the left, and there is some relief of pain 
after having injections.  The Veteran described his right 
shoulder pain as constant, rating it a 5 out of 10 in terms of 
severity and increasing to a 9 in certain instances.  Similarly, 
he stated that his left shoulder pain was constant, rating it 
between a 3 and 4 out of 10 in terms of severity and increasing 
to 8.  After physical examination testing and review of the 
Veteran's claims file, the VA examiner diagnosed him with right 
and left shoulder impingement syndrome.  The VA examiner 
concluded that the Veteran's current complaints of bilateral 
shoulder pain are not related to his service-connected lumbar 
spine disability.  He explained that there is no current 
orthopedic literature that indicates that a lumbar strain or 
scoliosis can cause the Veteran's current diagnosis of bilateral 
impingement syndrome.  There is no contrary medical opinion of 
record suggesting that the Veteran's bilateral shoulder 
disability is related to his service-connected lumbar spine 
disability, and the Veteran has not alluded to the existence of 
such medical opinion.  As such, service connection for a 
bilateral shoulder disorder must be denied.  

Although the Veteran does not contend that he incurred his 
bilateral shoulder disorder in active service or on a direct 
basis, as due to an injury or disease incurred in active service, 
the Board notes that service connection on a direct basis is not 
warranted.  There is no competent evidence of record showing that 
the Veteran's bilateral shoulder disorder was incurred in, or is 
causally related to, service.  The Board acknowledges that 
service treatment records show complaints of right shoulder pain, 
but as previously mentioned, the first time the Veteran is shown 
to have a bilateral shoulder disorder after service is in January 
2006, which the Board notes is many years after the Veteran 
separated from service.  Furthermore, the April 2009 VA examiner 
opined that while the Veteran complained of shoulder pain a few 
times with a diagnosis of tendinitis in service, his current 
disorder is "less likely than not" related to his documented 
in-service shoulder complaints.  There is no competent evidence 
of record relating the Veteran's bilateral shoulder disorder to 
his active military service.  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his bilateral shoulder disorder is related to 
his military service.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, a bilateral shoulder disorder requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
etiology.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral shoulder 
disorder, including as secondary to the service-connected lumbar 
spine disability, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

Lumbar Spine Disability  

By way of procedural background, service connection for scoliosis 
in the lumbar spine with muscle strain was granted in a January 
1998 rating decision and assigned a 20 percent evaluation, 
effective July 2, 1997, under Diagnostic Code 5237.  In March 
2005, the Veteran filed an informal claim for increase, and the 
RO continued the 20 percent evaluation under Diagnostic Code 5237 
in the November 2005 rating decision.  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current findings.  
38 C.F.R. § 4.2 (2009); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  

As previously stated, the Veteran's service-connected lumbar 
spine disability is currently rated under Diagnostic Code 5237.  
The Board notes that effective September 26, 2003, the schedule 
for rating spine disabilities was changed to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for Diseases 
and Injuries of the Spine provides for assignment of a 40 to 100 
percent evaluation for unfavorable ankylosis of the spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The criteria are 
as follows: 

Unfavorable ankylosis of the entire spine - 100 
percent disabling.  

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.  

Forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine - 40 percent disabling.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  Id.  
The normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Upon review of the evidence of record, the Board finds that an 
increased evaluation in excess of 20 percent is not warranted for 
the Veteran's service-connected lumbar spine disability.  As 
mentioned above, in order to warrant the next-higher rating, 
forward flexion of the thoracolumbar spine must be 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine 
must be demonstrated.  In this case, the Veteran underwent three 
VA examinations.  In the first VA examination, dated April 2005, 
range of motion testing revealed forward flexion to 90 degrees, 
extension to 30 degrees, right lateral rotation to 30 degrees, 
left lateral rotation to 30 degrees, right lateral bending to 30 
degrees, and left lateral bending to 30 degrees.  In September 
2007, the Veteran was afforded a second VA examination.  Range of 
motion testing revealed the following: 76 degrees of pre-
repetitive forward flexion motion, 70 degrees of post-repetitive 
forward flexion motion, 30 degrees of pre and post-repetitive 
extension motion, 18 degrees of both pre and post-repetitive left 
lateral flexion, 24 degrees of pre-repetitive and 16 degrees of 
post-repetitive right lateral flexion, 30 degrees of pre and 
post-repetitive left lateral rotation, and 30 degrees of pre and 
post-repetitive right lateral rotation.  Finally, at the most 
recent VA examination in April 2009, range of motion of the 
lumbar spine revealed forward flexion to 80 degrees, extension to 
20 degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 20 degrees, right rotation to 20 degrees, and left 
lateral rotation to 20 degrees.  Based upon these results, there 
is no evidence showing forward flexion of the thoracolumbar spine 
30 degrees or less.  Additionally, the Veteran demonstrated 
movement of his back in all planes of excursion at all three VA 
examinations.  Thus, an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5237.

The Board notes that the revised schedule provides for a separate 
rating for any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, under 
an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  At the October 2008 hearing, the 
Veteran complained of pain radiating to his lower extremities.  
However, at the April 2005 VA examination, the Veteran 
demonstrated 1+ reflexes in the knee jerks and ankle jerks 
bilaterally.  Motor strength was 5/5 bilaterally in all muscle 
groups and sensation was deemed intact.  Neurological testing 
conducted at the September 2007 VA examination revealed sensation 
intact to light touch for all dermatomes of bilateral lower 
extremities.  Finally, the April 2009 VA examiner concluded that 
both lower extremities are intact to sharp and dull sensation 
with no palpable muscle spasms.  Thus, the medical evidence of 
record does not show any associated objective neurologic 
abnormalities so that a separate neurological disability rating, 
as it applies to his lumbar spine disability is warranted.

The Board has also considered the Veteran's service-connected 
back disability in light of Diagnostic Code 5003, for 
degenerative arthritis.  Degenerative arthritis of the spine is 
rated under Diagnostic Code 5242, which requires consideration 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  Although 
April 2009 VA examination x-rays reveal associated degenerative 
changes with endplate sclerosis at L1-L2 and L2-L3, along with 
degenerative disc disease at the L4-L5 level, in this case, the 
Board notes the Veteran is currently assigned a 20 percent 
evaluation, and Diagnostic Code 5003 does not otherwise assist 
the Veteran in obtaining a higher evaluation.  Therefore, 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008) is not for 
application in this case.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates 
the inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination 
and endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  The Board observes that the Veteran has 
complained of daily pain on numerous occasions, but when viewed 
in conjunction with the medical evidence, his complaints do not 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  The degree of pain is contemplated in the current 
rating.  Furthermore, the April 2009 VA examiner concluded that 
upon repetitive testing of the lumbar spine, the Veteran did not 
exhibit any increased pain, fatigue, weakness, lack of endurance, 
or incooridnation.  Therefore, the Board finds that the holding 
in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a higher rating.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered 
whether the Veteran is entitled to a "staged" rating for his 
service-connected lumbar spine disability, as the Court indicated 
can be done in this type of case.  See Hart v. Mansfield, supra.  
However, upon reviewing the longitudinal record in this case, we 
find that at no time during the rating period on appeal has the 
service-connected lumbar spine disability, has been more 
disabling than as currently rated under the present decision.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2009) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflect that those manifestations 
are not present in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's lumbar spine disability.  Moreover, the evidence 
does not demonstrate other related factors.  The Veteran has not 
required frequent hospitalization due to his service-connected 
lumbar spine disability.  Moreover, marked interference with 
employment has not been shown. In the absence of any additional 
factors, the RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not prejudicial.  
The Veteran is competent to report his symptoms.  The Board does 
not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 20 percent evaluation; however, the 
objective medical evidence does not support the contention for a 
higher evaluation.  The Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for the Veteran's service-connected lumbar spine 
disability, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a bilateral shoulder 
disorder, to include as secondary to the Veteran's service-
connected lumbar spine disability is denied.  

Entitlement to an increased evaluation in excess of 20 percent 
for a lumbar spine disability is denied.  


REMAND

A review of the record reveals that a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) was denied by the RO in a June 2007 rating decision.  
However, at the October 2008 Board hearing, the Veteran testified 
that his service-connected lumbar spine disability prevents him 
from working.  

The Board finds that the evidence described above raises a claim 
of entitlement to a TDIU.  Where there is a claim for an increase 
rating from a Veteran whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) and there is evidence of 
unemployability associated with that service connected 
disability, consideration of that claim for increase must also 
include a reasonably raised claim for a TDIU rating.  See Norris 
v. West, 12 Vet. App. 413, 419-422 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran 
submits evidence of a medical disability and makes a claim for 
the highest rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" requirement 
of 38 C.F.R. § 3.155(a) is met and the VA must consider total 
disability based on individual unemployability).  

In VAOPGCPRPEC 6-96, VA General Counsel held that when the issue 
of entitlement to an extraschedular rating or a TDIU rating for a 
particular service-connected disability or disabilities is raised 
in connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction to 
consider that issue and if the Board determines that further 
action by the RO is necessary with respect to the issue, the 
Board should remand that issue.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran additional VCAA notice 
as to the issue of entitlement to a TDIU.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (2009), must be fully met.  

2.  Schedule an examination to determine 
the nature and severity of the Veteran's 
service-connected disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should state whether it is at least as 
likely as not that any of the Veteran's 
service-connected disabilities preclude him 
from securing or following substantially 
gainful employment.  The report of 
examination should include a complete 
rationale for all opinions expressed.  If 
an opinion cannot be formed without 
resorting to mere speculation, the examiner 
should so state and provide a reason for 
such conclusion.  
3.  Thereafter, adjudicate the issue of 
entitlement to a TDIU.  If the benefit 
sought on appeal is not granted, the 
Veteran should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


